Citation Nr: 0633340	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back condition, 
claimed as secondary to a service-connected right knee 
disability of prosthetic replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1942 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran initially filed a claim for service connection 
for a back condition on a secondary basis only.  However, he 
has also submitted statements implying direct service 
connection could be warranted, since he incurred many 
injuries as a paratrooper.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application). Because the 
evidence in this case reasonably raises a claim for direct 
service connection, the Board will consider that as well.  
The RO also adjudicated both direct and secondary service 
connection. 


FINDING OF FACT

The veteran currently has cervical, thoracic and lumbar spine 
conditions, but there is no competent evidence that shows a 
causal or aggravating link between his conditions and his 
service-connected right knee disability nor is there 
competent evidence that shows his conditions are directly 
related to any remote incident of service.




CONCLUSION OF LAW

The veteran's spine conditions are not proximately due to or 
the result of or aggravated by any service-connected disease 
or injury, to include right knee prosthetic replacement, nor 
are they directly due to any remote incident of service. 38 
U.S.C.A. §§ 1101, 1131, 1112, 1113 and 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  


Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, 
as will be explained below, the earliest evidence of the 
veteran's arthritis of the spine is June 2004, nearly six 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Here, the veteran alleges that his back pain is a 
manifestation of his service-connected right knee condition. 
Specifically he alleges that his back pain is due to poor 
posture and the favoring of his right knee. Alternatively, 
the veteran alleges that his back condition is the direct 
result of in-service physical activity as a paratrooper.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran was service connected for internal derangement of 
the right knee in October 1956, shortly after separation from 
service. His service medical records confirm the right knee 
injury and subsequent treatment, but they are silent as to 
any complaints, treatments or diagnoses of any back 
condition. His service medical records are simply devoid of 
any findings of any spine condition.  

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.

Here, however, although the veteran claims he has had 
problems with his back all his life, there is no medical 
evidence to support continuity of back symptomatology for any 
measurable period of time. Rather, the only medical evidence 
regarding the veteran's back conditions is not until a June 
2004 VA examination where the veteran was diagnosed with 
multiple conditions of the cervical, thoracic and lumbar 
spine, to include osteoarthritis, degenerative disk disease, 
ankylosis of the anterior spinal ligament, anterior fusion 
and mild spondylolisthesis, nearly six decades after service. 

Regardless of when the conditions arose, the crucial inquiry 
here is whether the veteran's current back conditions are 
proximately due to or the result of his service-connected 
right knee disability or any other remote incident of 
service. The Board concludes they are not. 

No medical professional has ever linked the veteran's spine 
conditions to his right knee disability or any other remote 
incident of service. Indeed, the veteran underwent a VA 
examination in June 2004, where the examiner specifically 
ruled out a relationship between the veteran's spine and 
military service, to include his service-connected right knee 
conditions. As mentioned above, the examiner diagnosed the 
veteran with multiple conditions of the cervical, thoracic 
and lumbar spine. Regarding etiology, the examiner opined as 
follows: 

The veteran's cervical, thoracic and lumbar spine 
conditions are not at least as likely as not related to 
active duty service nor to the veteran's service 
connected right knee condition. ... The veteran's 
conditions cause disability; there is not a causal event 
that occurred on active duty; there is a causal event 
occurring after active duty; the veteran's condition is 
chronic; the veteran's conditions have not progressed 
beyond that which would normally be expected; there is 
no medical literature that links the development of 
degenerative disc disease, osteoarthritis of the facet 
joints and/or ankylosis of the ligaments of the spine 
with the development of osteoarthritis of the knee.

The VA examiner clearly rules out the veteran's right knee 
disability as a possible cause of his spine conditions as 
well as any other remote incident of service. No other 
medical evidence conflicts with this conclusion. 

The veteran alleges, in the alternative, that even if the 
right knee disability did not cause his spine conditions, it 
aggravated his spine conditions beyond their natural 
progression. He argues that the VA examiner did not 
specifically address this question and therefore the opinion 
is incomplete. The Board disagrees. Although the examiner did 
not specifically use the word "aggravation" it is clear it 
was considered. Specifically, the examiner opined that the 
veteran's spine conditions "...have not progressed beyond that 
which would be normally expected," which is in essence 
equivalent to a finding of no aggravation. While the Board 
has considered the veteran's statements that his right knee 
disability caused his poor posture ultimately resulting in 
his spine conditions, there simply is no medical evidence, to 
support the alleged causation and indeed there is medical 
evidence to the contrary. Although he believes that his right 
knee disability caused his spine conditions, he is a layman 
and has no competence to offer a medical diagnosis. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran's service-connected right knee 
disability is responsible for his current cervical spine 
condition. Indeed, the Board finds no competent evidence that 
links the veteran's spine conditions to any remote incident 
of service. Service connection, to include secondary service 
connection, requires competent medical evidence indicating 
that the condition is proximately due to or the result of 
active duty, to include a service-connected disease or 
injury. See 38 C.F.R. §§ 3.303, 3.304 and 3.310. The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in December 2003. Although not in the 
file, the letter references enclosures sent to the veteran 
advising him of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the letter states that an 
enclosure entitled "What the Evidence Must Show" was sent 
to the veteran.  The law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary." Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) [hereinafter Ashley I]). The presumption of regularity 
of the administrative process "in the absence of clear 
evidence to the contrary" applies to VA's mailing of the 
December 2003 letter and its enclosures. In order for this 
presumption to attach, VA must mail notice to the latest 
address of record, which it did. The veteran is not claiming 
he did not receive such notice and there is not otherwise any 
"clear evidence" rebutting the presumption of regularity of 
the mailing. Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992). Thus, the Board can presume that the veteran was 
legally notified of the evidence needed to prove his claim 
and the additional information needed. See 38 C.F.R. § 3.1(q) 
(Notice means written notice sent to a claimant at his latest 
address of record). 

The December 2003 letter told him the information needed to 
substantiate his claim and to provide the evidence itself or 
the information needed for the VA to obtain the evidence. The 
veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether his spine conditions can be attributed 
either directly to service or to his service-connected right 
knee condition. Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the claimant's military service.  This is discussed in more 
detail above.  

In this regard, the Board has carefully considered the 
veteran's contention that further medical inquiry should be 
conducted in this case, in particular by an independent 
medical examiner (IME). The veteran generally has argued that 
because his allegation is in the nature of a challenge to VA 
medical professionals' competence, such an independent 
medical examination is warranted.

When, in the judgment of the Board, an additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board will obtain an IME. 38 
C.F.R. § 20.901(d). A claimant or his representative can 
request that the Board obtain an IME, and the request will be 
granted upon a showing of good cause, such as the 
identification of a complex or controversial medical or legal 
issue involved in the appeal that warrants obtaining such an 
opinion. 38 C.F.R. § 20.902.

The Board concludes that referring this case for an IME is 
not warranted for the following reasons. First, the veteran 
has not shown good cause, in that a complex or controversial 
medical or legal issue involved in this appeal was not 
identified in conjunction with the request. He has proffered 
no valid reason to suggest that such a measure is necessary, 
given the well-settled law that the intra-VA claims 
adjudication process is non-adversarial. See e.g., Moore v. 
Gober, 10 Vet. App. 436 (1997); In the Matter of the Fee 
Agreement of James W. Stanley, Jr., 10 Vet. App. 105 (1997); 
Villeza v. Brown, 9 Vet. App. 353 (1996); MacWhorter v. 
Derwinski, 2 Vet. App. 133 (1992). Absent some cognizable 
information (i.e., not the veteran's mere surmise) that would 
suggest that the medical opinions are tainted by bias, 
further medical inquiry is not warranted. Winsett v. West, 11 
Vet. App. 420 (1998); see Boutwell v. West, 11 Vet. App. 387 
(1998). Second, the Board's own review of the record does not 
disclose that there is a complex or controversial medical or 
legal issue in this case. Rather, there is medical evidence 
conclusively establishing that the claimed spine conditions 
are not related to any aspect of the veteran's active 
service, to include secondary to his service-connected right 
knee disability. Such a finding would not be altered by the 
addition of further medical opinions to that effect. There is 
no medical evidence to the contrary, so there is certainly no 
"controversy."

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a back condition, 
claimed as secondary to a service-connected right knee 
disability of prosthetic replacement, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


